Citation Nr: 0000781	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-23 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.  

2.  Entitlement to service connection for residuals of a cold 
injury to the hands and feet.

3.  Entitlement to the assignment of a higher initial 
disability evaluation for a low back strain, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to the assignment of a higher initial 
disability evaluation for residuals of a right knee fracture, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to June 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Minnesota, which, inter alia, granted service connection 
for a right knee injury and for low back strain, and which 
assigned an initial disability evaluation of 10 percent for 
each of these disabilities.  The RO also denied entitlement 
to service connection for a left hip condition and for 
frostbite of the feet.  In a February 1997 rating 
determination, the RO denied entitlement to service 
connection for residuals of frostbite of the hands.

It is plain that, while the veteran originally claimed 
frostbite to the feet, and then claimed frostbite to the 
hands, his principal concerns are residuals of a cold injury.  
Consequently, the claim pertaining to frostbite has been 
restyled as a claim for service connection for residuals of a 
cold injury, as set forth on the first page of this decision.  
That issue is addressed in the REMAND portion of the case. 

The Board additionally notes that the veteran's 
representative, in an informal hearing presentation, 
mentioned a claim of entitlement to service connection for 
dental problems within the "Question at Issue" section, as 
though that claim were on appeal, but did not address that 
matter in the text of its argument.  The record does not show 
that a timely notice of disagreement (NOD) was received to 
initiate an appeal on the issue, or that the veteran 
submitted a substantive appeal regarding a dental claim 
determination.  Accordingly, that issue is not in appellate 
status. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
hip condition is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 

2.  The claim of entitlement to service connection for 
residuals of a cold injury to the hands and feet is supported 
by cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation. 

3.  The veteran's service-connected low back strain 
disability is reflected by subjective complaints of pain with 
retention of nearly full range of motion on objective 
evaluation.

4.  The residuals of a right knee fracture are reflected by 
subjective complaints of pain and feelings of "giving way" 
and manifested primarily by clinical observations of slight 
tenderness with essentially full range of motion, but are not 
manifested by subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The claim of entitlement to service connection for 
residuals of a cold injury to the hands and feet is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(1999).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for residuals of a right knee fracture 
disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a)(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a left hip disorder and 
a cold injury to the hands and feet in service.  He also 
contends that his service-connected back disability and right 
knee disabilities warrant evaluations in excess of the 10 
percent evaluation assigned for each disability following the 
initial grant of service connection reflects.  

I.  Claims for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for a chronic 
disease, such as arthritis, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

The threshold question which must be answered as to the above 
captioned issues is whether the veteran has presented well 
grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim for service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Factual Background

Service records show the veteran complained of left hip pain 
only once in service in November 1994; the veteran denied 
injury or trauma associated with that complaint.  X-rays were 
negative.  While left hip pain was assessed, no diagnosis was 
put forward.  Service medical records are devoid of 
complaints of cold injury.  

A private clinical record dated in December 1996 reflects 
that the veteran was seen for right knee pain.  At that 
examination, the veteran suggested an association between his 
knee disability and a claimed left hip condition.  Palpation 
of the left hip and range of motion were expressly reported 
as unremarkable.

January 1996 outpatient treatment records from the Kanabec 
Clinic note the veteran reported a history of left hip pain 
and that he had hurt his hip while working on a car two weeks 
prior to being seen at that facility.  

In June 1997, the veteran obtained outpatient treatment for 
cold sensitivity to the feet.  The examiner reported the 
absence of lesions.  Capillary refill took 3 seconds.  Pulses 
were brisk in both feet.  Sensation was intact in all toes.  
When the veteran's right foot was dipped in cold water, he 
complained of pain.  No Raynaud's sign was observed.  The 
examiner's impression was "foot pain."  The examiner noted 
that the veteran's feet were very sensitive to cold, and the 
examiner commented that the symptomatology could possibly be 
from previous frostbite. 

In October 1997, the veteran was afforded a VA examination 
which, inter alia, addressed the veteran's feet and left hip.  
X-rays of the feet showed mild degenerative disease and no 
other abnormalities.  The examiner diagnosed history of cold 
exposure to both feet and hands with a residual numbness and 
hypersensitivity on re-exposure to cold.  

At the October 1997 VA examination, the veteran reported that 
he had suffered from a left hip inflammation in 1995, shortly 
before his discharge.  The examination also revealed flexion 
of the left hip to 70 degrees.  Left and right flexion with 
bent knee was to 120 degrees to the left and to the right.  
Extension was to 15 degrees, both left and right.  Adduction 
was to 45 degrees both left and right.  The veteran reported 
discomfort in the left hip on abduction, referred to the 
greater trochanter area, although the greater trochanter was 
nontender on examination.  Internal rotation was to 40 
degrees both left and right.  External rotation was to 40 
degrees both left and right.  Some discomfort was reported on 
external rotation maneuver.  The examiner offered the opinion 
that the veteran's left hip pain was in no way related to the 
right knee and low back disabilities because it involved a 
separate entity and was diagnosed as left hip inflammation in 
service with minimum problems after resolution in 1995.  
Diagnosis was acute inflammation of the left hip in 1995, 
with occasional discomfort, after resolution associated with 
external rotation and abduction of the left hip.  X-rays of 
the left hip in February 1997 showed no abnormality.  

The veteran was again examined for frostbite of the hands and 
feet in March 1998.  The examiner reported the hands and feet 
unremarkable, without evidence of skin changes and with good 
pulses.

At the March 1998 VA examination, the veteran reported that 
he experienced discomfort in the left hip, which could be 
sharp with increased turning.  Palpation was unremarkable.  
Range of motion was reported within normal limits.  No 
diagnosis pertaining to the left hip was generated.

Several lay statements have been submitted in support of the 
veteran's claims, principally corroborating complaints as to 
cold exposure, knee and back pain and of hip pain.  In 
October 1997, the veteran also submitted a copy of a news 
article pertaining to frostbite.  His personal hearing 
testimony also advanced an argument that his left hip 
condition was related to his service-connected right knee 
disability.

A.  Claim for Service Connection for a Left Hip Disorder 

The Board considers the claim relating to a left hip 
condition as not well grounded.  The Board notes there was 
but one complaint relating to the left hip in service and 
that no diagnosis was put forward vis-à-vis the sole 
complaint; there is no basis for a finding that a chronic 
left hip disability was manifest in service.  Furthermore, no 
left hip pathology was reported in December 1996; and no left 
hip disability was diagnosed in the context of the March 1998 
VA examination.  

The Board observes that the examiner in the context of the 
October 1997 examination reported the veteran suffered from 
residuals of a left hip inflammation from 1995.  However, 
service medical records do not corroborate the version of the 
veteran's history reported to that examiner and which was 
relied upon in the examiner formulating his opinion.  
Accordingly, that aspect of the October 1997 examination is 
not considered reliable evidence.  In LeShore v. Brown, 8 
Vet. App. 406 (1995), the Court held that notation of 
clinical history as related to a medical professional does 
not transform that lay history, unenhanced by medical 
comment, into competent medical evidence.  

The Board further notes that there is no evidence, other than 
the veteran's own statements, to support his allegation that 
a left hip disorder was due to service-connected right knee 
disability.  An allegation that another disorder is secondary 
to or aggravated by service-connected disability requires 
medical opinion, just as a well-grounded claim of direct 
service connection.  The veteran's lay opinion that he has a 
left hip disorder as a result of a right knee disorder, no 
matter how sincere, is without probative value because lay 
persons are not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Despite the veteran's complaints of left hip pain, without a 
medical diagnosis of a current left hip disorder, or opinion 
relating a current left hip disorder to a service-connected 
disability, the veteran's claim of entitlement to service 
connection for a left hip disorder must be deemed not well-
grounded.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

B.  Claim for Service Connection for Cold Injury Residuals

Opinions discussed in the reports of medical examinations in 
June 1997 and in October 1997 support the veteran's claim 
that he has residuals of cold injury to the hands and feet.  
The veteran's history of cold exposure, together with other 
lay statements regarding the environmental conditions of the 
veteran's service, considered with the June 1997 and October 
1997 clinical reports suggest a plausible claim for service 
connection for residuals of a cold injury.  The Board finds 
that the veteran's claim that the incurred cold injury to the 
hands and feet is well-grounded.

However, the most recent VA examination, conducted in March 
1998 failed to produce a diagnosis of residuals of a cold 
injury.  Thus, it appears tat further development of the 
claim is required.  The Board notes that the veteran 
demonstrated sensitivity to cold at the 1998 examination.  
The Board further notes that the veteran's representative has 
questioned whether the examination was conducted in a manner 
that would elicit the claimed pathology.  The Board agrees 
with the veteran's representative's argument that a cold 
weather protocol examination is necessary and should be 
afforded.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

II.  Claims for Increased Initial Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
further notes that, at the time of an initial evaluation 
following the original award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
 
The Board also is satisfied that all relevant facts have been 
properly and sufficiently developed with regard to the rating 
assignment issues on appeal and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Factual Background

The veteran suffered a fracture of the right tibial plateau 
while playing baseball in June 1990.  Service records show no 
laxity and reflect good range of motion thereafter.  The 
service records also show the veteran suffered a back strain 
in 1989 and that he complained of back pain on occasion 
thereafter.  Service connection was established for a right 
knee fracture, evaluated under Diagnostic Code 5257, and for 
low back strain, evaluated under Diagnostic Code 5295, by an 
October 1996 rating action.  An initial 10 percent evaluation 
was assigned for each disability. 

VA outpatient clinical notes dated in December 1996 reflect 
that the veteran was unable to run due to right knee pain, 
and reflect that he favored his right knee.  Slight medial 
joint space narrowing with spurring present was noted on X-
rays of the right knee conducted in February 1997.  

In October 1997, the veteran was afforded VA examination.  
The veteran reported ongoing low back discomfort, usually 
associated with prolonged standing or lifting.  The veteran 
reported the back disability manifested without radiation but 
was usually accompanied by a sense of spasm or tightness.  
The veteran also reported losing one to two days of work per 
year.  Associated X-rays noted mild degenerative disc disease 
at L3-L4 and at L4-L5, with no other abnormalities.  
Impression was mild osteoarthritis of the lower lumbar spine.  

Objectively, upper and lower extremities showed virtually 
complete range of motion.  Spine showed essentially complete 
range of motion.  No pathological reflexes were reported.  
Specialized examination of the lumbar spine revealed slight 
tenderness over the lumbar spine without any evidence of 
spasm.  Flexion was within one inch of touching the floor; 
extension was 40 degrees.  Lateral bending was to 80 degrees 
bilaterally; lateral rotation was to 95 degrees bilaterally.  
Straight leg raising was to 70 degrees bilaterally.  
Sensation along the sciatic distribution was normal.  
Diagnosis was chronic low back strain.

The October 1997 VA examination also addressed the veteran's 
right knee.  The veteran reported only one locking episode 
since the injury that caused the disability.  As a rule, the 
veteran reported no daily discomfort but reported some 
discomfort going up and down stairs.  Approximately six 
months prior to the examination, the veteran heard a snap in 
his knee and improved status ever since.  X-rays disclosed 
mild osteoarthritis in the medial compartment of the right 
knee as evidenced by marginal osteophytosis and no other 
abnormality.  

Objectively, examination revealed right knee flexion to 95 
degrees while standing.  Flexion while prone was 110 degrees.  
The patella did not sublux.  There was no evidence of 
swelling and the ligaments were within normal limits.  There 
was slight tenderness along the lateral aspect of the right 
knee along the joint line.  There was no obvious bony 
enlargement or deformity and no crepitus.  The quadriceps 
appeared to be intact.  Diagnosis was status post right knee 
fracture in 1989 with residual mild discomfort associated 
with prolonged standing.  

The veteran was seen for right knee pain in December 1996.  
Examination of the knee showed no evident effusion and full 
range of motion.  There was some pain when stressing medially 
in the knee joint.  Low back palpation was unremarkable.

In March 1998, the veteran was afforded another VA 
examination.  The veteran reported a sensation of instability 
with the right knee.  At work, he was careful not to do a lot 
of climbing.  He had not lost work due to the knee per se but 
experienced persistent discomfort and was unable to jog or 
participate in other leisure activities.  On examination, a 
"little bit of tenderness" was noted; otherwise, motion of 
the knee was reported as full and equal bilaterally in 
extension and with 135 degrees of flexion, right and 145 
degrees left.  The veteran reported a feeling of laxity, but 
the examiner reported similar results bilaterally with 
stressing medially and laterally.  

The March 1998 examination reported no abnormality of the 
spine on palpation.  The back, in flexion, was to 75 degrees, 
with extension to 20 degrees.  The veteran could twist and 
turn his back without discomfort.  The veteran had no 
numbness or weakness in the legs and no radiation was 
reported.  There was no bowel or bladder dysfunction.  
Reflexes were equal and active in both knees and ankles.  
Straight leg raising was normal bilaterally.  The examiner 
reported that pain associated with the veteran's back and 
knee disabilities did seem at times to limit recreation, 
lifting and climbing.  Diagnosis was degenerative disease of 
the low back and right knee.

A.  Initial Right Knee Evaluation

An initial 10 percent rating has been assigned for the 
current residuals of a right knee fracture, by analogy to 
"other" impairment of the knee under Diagnostic Code (DC) 
5257.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for an impairment of the knee manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating will be assigned for an impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability. 

The Board initially notes that the veteran has mild 
degenerative right knee changes which have not been linked to 
his service or to his service-connected right knee fracture.  
The most recent evidence fails to show that the veteran's 
right knee is productive of even slight recurrent subluxation 
or lateral instability.  Although the veteran complained of 
possible "giving way," the objective clinical findings 
disclose no instability.  Thus, the clear preponderance of 
the evidence reflects that the veteran does not meet the 
criteria for a 10 percent evaluation under DC 5257.  The 
evidence also clearly reflects that the veteran does not meet 
the criteria for an evaluation in excess of 10 percent under 
DC 5257.

The Board has considered whether an initial evaluation in 
excess of 10 percent could be assigned for the veteran's 
right knee disability under another diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 
C.F.R. § 4.71a, DC 5261 (1999), a noncompensable rating is 
assigned where flexion in the leg is limited to 60 degrees.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  In this case, the several VA examinations 
demonstrate no loss of range of motion of the right knee.  
Thus, the preponderance of the evidence is against a 
compensable, 10 percent evaluation under DC 5261.  Certainly, 
the evidence likewise is against an evaluation in excess of 
10 percent under that diagnostic code.  See 38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees).  

The Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 
9-98 (Aug. 14, 1998).  Additionally, the Board notes that, 
where a veteran is evaluated under DC 5257, a claimant who 
has arthritis of the knee may be rated separately under 
Diagnostic Codes 5003 for the arthritis.  VAOPGCPREC 23-97.  

DC 5003 provides that if limitation of motion of a joint is 
noncompensable under the appropriate diagnostic code, a 
minimum rating of 10 percent will be assigned, if there is 
arthritis confirmed on radiologic examination.  Since the 
veteran has no limitation of motion of the right knee that is 
compensably disabling, the Board finds application of a 10 
percent rating under DC 5003, but no more, is appropriate in 
those case.  The Board does not object to the fact that the 
RO has assigned a compensable evaluation for right knee 
disability under DC 5257 instead of under DC 5003.  However, 
in the absence of any objective medical evidence of lateral 
instability or subluxation, an evaluation in excess of 10 
percent, regardless of the Diagnostic Code applied, is not 
warranted.  

The Board further finds that, as application of a separate 
evaluation under DC 5003 requires objective evidence of pain, 
the veteran's complaints of pain as a factor of disability 
have been evaluated.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 
4.59.  With consideration of the findings of pain and 
radiologic confirmation of degenerative changes in the right 
knee, a 10 percent evaluation is warranted under DC 5003.  
However, there is insufficient evidence of functional loss 
and left knee pathology to support a conclusion that a rating 
in excess of 10 percent is warranted under DC 5261.  See 38 
C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  

B.  Initial Low Back Disability Evaluation

An initial 10 percent evaluation has been assigned for the 
veteran's low back disability under Diagnostic Code 5295, 
which provides the criteria for evaluation of low back 
strain.  Diagnostic Code 5295 provides that a 10 percent 
evaluation may be assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation 
may be assigned for lumbosacral strain when there is muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilaterally, when standing.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or some of the above abnormal 
mobility on forced motion.

The Board finds that the criteria required for a disability 
evaluation in excess of 10 percent for the veteran's low back 
strain have not been met.  Although the veteran complains of 
pain, the objective evidence of record reflects that he 
essentially retains almost full range of motion of the low 
back without little objective evidence of pain.  There is 
evidence of slight degenerative arthritis but no listing of 
the spine or marked limitation of forward bending and no 
evidence otherwise warranting a higher evaluation.  The 
record does not indicate that there is ankylosis of the spine 
and, as noted, nearly full range of motion is retained.  
Disability described by the pertinent diagnostic codes 
necessary for an evaluation greater than 10 percent has not 
been demonstrated.  Further, the Board finds that the 
evidence does not reveal any significant functional loss due 
to pain, weakened movement, excess fatigability, or 
incoordination beyond that contemplated by the assigned 
rating as would be required by 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999), noting that the competent evidence reflects that 
there is but slight objective evidence of pain on performing 
range of motion.  

The Board has therefore considered whether an evaluation in 
excess of 10 percent might be warranted under any other 
applicable diagnostic code.  With respect to the veteran's 
low back disability, Diagnostic Code 5292 provides that a 10 
percent evaluation may be assigned for slight limitation of 
motion, and a 20 percent evaluation may be assigned for 
moderate limitation of motion while a 40 percent evaluation 
is assigned for severe limitation of motion of the lumbar 
spine.  

Diagnostic Code 5293 provides that a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome, and a 
20 percent evaluation may be assigned for moderate recurring 
attacks of intervertebral disc syndrome; a 40 percent 
evaluation may be assigned for severe recurring attacks with 
intermittent relief, and a 60 percent evaluation is 
appropriate where there is pronounced symptomatology.  The 
disability will be regarded as pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than 10 percent for the veteran's low back strain 
under any relevant Diagnostic Code.

Conclusion

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to service connection for a left hip condition is 
denied. 

A claim of entitlement to service connection for residuals of 
a cold injury to the hands and feet is well grounded.

Entitlement to an increased initial evaluation in excess of 
10 percent for low back strain is denied. 

Entitlement to an increased initial evaluation in excess of 
10 percent for a right knee fracture is denied. 


REMAND

As described above, findings on VA examination disclosed that 
it was possible that the veteran had residuals of a cold 
injury.  However, the medical reports and opinions did not 
indicate the likelihood that the possible residuals were, in 
fact, related to a cold injury.  Moreover, the medical 
evidence of record creates some conflict, in that the most 
recent VA examination did not confirm the prior findings or 
opinions.  In light of the foregoing, the claim of 
entitlement to service connection for residuals of a cold 
injury to the hand and feet is REMANDED to the RO for the 
following development:

1.  The RO should arrange for a VA a cold 
injury protocol examination by a 
physician who is a vascular specialist, 
if available, to determine the nature and 
extent of any residuals of cold exposure 
the veteran may now have.  The appellant 
is hereby notified that it is his 
responsibility to report for any 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  The examiner should 
provide an opinion as to the likelihood, 
i.e., whether it is at least as likely as 
not, that the veteran incurred cold 
injury or the feet and/or hands, and, if 
so, whether it is at least as likely as 
not that there are current residuals of 
that injury.

2.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
he and his representative are to be 
provided supplemental statements of the 
case.  They should be afforded a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals






